                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA


v.                                  CASE NOS.: 3:06cr83/MCR/EMT
                                               3:19cv4327/MCR/EMT
KENT E. HOVIND
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated November 6, 2019. ECF No. 493. Defendant

has been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The chief magistrate judge’s Report and Recommendation is adopted

            and incorporated by reference in this Order.
                                                                     Page 2 of 2

     2.    The “Motion to Vacate” (ECF No. 492) is dismissed because this court

            does not have jurisdiction to consider the motion.

      3.    A certificate of appealability is DENIED.

     DONE AND ORDERED this 9th day of December 2019.



                                       s/   M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case No. 3:06cr83/MCR/EMT; 3:19cv4327/MCR/EMT
